
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.22


ASSET PURCHASE AGREEMENT

        THIS AGREEMENT, dated as of March 24, 2002, by and among ADAPTEC, INC.,
a Delaware corporation ("Buyer"), and INTERNATIONAL BUSINESS MACHINES
CORPORATION, a New York corporation ("Seller").

W I T N E S S E T H:

        WHEREAS, Seller wishes to sell certain assets used in the Seller's
ServRAID development operations; and

        WHEREAS, Buyer wishes to purchase from Seller, and Seller wishes to sell
to Buyer, the Transferred Assets for the purchase price and subject to the terms
and conditions hereinafter set forth; and

        NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants, agreements, representations and warranties hereinafter set
forth, Buyer and Seller hereby agree as follows:

Definitions.

        Certain Definitions.    As used in this Agreement, the following terms
shall have the meanings specified below:

        "Affiliate" shall mean, as to any Person, any other Person or entity
which is controlling, controlled by or under common control with such Person or
entity.

        "Allocation Statements" shall have the meaning set forth in Section 3.1.

        "Bill of Sale" shall mean the Bill of Sale in the form set out in
Exhibit B to be entered into by the Parties on the Closing Date.

        "Burdensome Condition" shall mean any action taken, or credibly
threatened, by or before any Governmental Authority or other Person to challenge
the legality of the transactions contemplated by the Operative Agreements or
that would otherwise deprive a Party of the material benefit of any such
transaction, including (i) the pendency of an investigation by a Governmental
Authority (formal or informal), (ii) the institution of any litigation, or
threat thereof, (iii) an order by a Governmental Authority of competent
jurisdiction preventing consummation of the transactions contemplated by the
Operative Agreements or placing material conditions or limitations upon such
consummation, or (iv) the issuance of any subpoena, civil investigative demand
or other request for documents or information relating to such transactions that
is unreasonably burdensome in the reasonable judgment of the applicable Person.

        "Closing" shall have the meaning set forth in Section 2.1.

        "Closing Date" shall have the meaning set forth in Section 2.1.

        "Code" shall have the meaning set forth in Section 3.1.

        "Confidentiality Agreement" shall mean that Confidentiality Disclosure
Agreement 4997RL1263 and any applicable supplements thereto between Seller and
Buyer.

        "Date of Execution" shall mean the date this Agreement and the other
Operative Agreements identified for signature on that date are signed.

        "Disclosure Schedule" shall have the meaning set forth in Article VI
hereto.

1

--------------------------------------------------------------------------------

        "Employees" shall have the meaning set forth in Section 4.2.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "Escrow Agreement" shall have the meaning set forth in Section 4.1.

        "Governmental Actions" shall mean any authorizations, consents,
approvals, waivers, exceptions, variances, franchises, permissions, permits, and
licenses of, and filings and declarations with, Governmental Authorities,
including the expiration or termination of waiting periods imposed under the HSR
Act.

        "Governmental Authority" shall mean any applicable federal, state or
local court, governmental or administrative agency or commission or other
governmental agency, authority, instrumentality or regulatory body, domestic or
foreign with jurisdiction over the matter.

        "Governmental Rule" shall mean any applicable statute, law, treaty,
rule, code, ordinance, regulation or order of any Governmental Authority or any
judgment, decree, injunction, writ, order or like action of any federal, state
or local court, arbitrator or other judicial tribunal of competent jurisdiction,
domestic or foreign.

        "HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

        "Intellectual Property Agreement" shall mean the agreement so entitled
between the Buyer and Seller, entered into on the Date of Execution.

        "Liabilities" shall mean debts, liabilities and obligations (whether
accrued or fixed, absolute or contingent, matured or unmatured, known or
unknown).

        "Liens" shall mean pledges, claims, liens, charges, encumbrances and
security interests of any kind or nature whatsoever.

        "Limitation Amount" shall have the meaning set forth in Section 9.2.

        "Operative Agreements" shall mean this Agreement, the Bill of Sale, the
Transition Services Agreement, the Supply Agreement, the Escrow Agreement, the
Secondment Agreement, and the Intellectual Property Agreement.

        "Parties" shall mean Buyer and Seller.

        "Party" shall mean Buyer or Seller.

        "Permitted Liens" shall mean: (i) Liens for Taxes, assessments and
governmental charges due and being contested in good faith by Seller; (ii) any
Liens upon any of the Transferred Assets, provided that the same are not of such
a nature that would materially adversely affect the value of the Transferred
Assets, taken as a whole; (iii) Liens for Taxes either not due and payable or
due but for which notice of assessment has not been given, or which may
thereafter be paid without penalty; (iv) undetermined or inchoate Liens, charges
and privileges incidental to current operations or the ordinary course of
business; any statutory Liens, charges, adverse claims, security interests or
encumbrances of any nature whatsoever claimed or held by any Governmental
Authority that have not at the time been filed or registered against title to
the Transferred Assets or that relate to obligations that are not due or
delinquent; (v) security given in the ordinary course of business to any public
utility, Governmental Authority or to any statutory or public authority in
connection with the Transferred Assets; and (vi) other imperfections of title or
encumbrances, if any, which imperfections of title or other encumbrances do not
materially impair the use of the assets to which they relate.

        "Person" shall mean any individual, firm, corporation, partnership,
limited liability company, trust, joint venture, Governmental Authority or other
entity, and shall include any successor (by merger or otherwise) of such entity.

2

--------------------------------------------------------------------------------


        "Pre-Closing Tax Period" shall have the meaning set forth in
Section 3.2.

        "Purchase Price" shall have the meaning specified in Section 1.3.

        "Regular Employees" shall have the meaning set forth in Section 4.2.

        "Secondment Agreement" shall mean the agreement so entitled between
Buyer and Seller, entered into on the Date of Execution.

        "Service Credit" shall have the meaning set forth in Section 4.2.

        "Subsidiary" of any Person shall mean a corporation, company, or other
entity (i) more than 50% of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, limited liability company, joint venture or
unincorporated association), but more than 50% of whose ownership interest
representing the right to make decisions for such entity is, now or hereafter
owned or controlled, directly or indirectly, by such Person, but such
corporation, company or other entity shall be deemed to be a Subsidiary only so
long as such ownership or control exists.

        "Supply Agreement" shall mean Base Agreement #4902RL0436 and Statement
of Work #4902RL0436 between the Buyer and Seller, entered into on the Date of
Execution.

        "Tax" or "Taxes" shall have the meaning set forth in Section 3.5.

        "Tax Returns" shall have the meaning set forth in Section 3.2

        "Transferred Assets" shall mean such items of equipment as are listed on
the sub-schedules to Schedule 1.1 to this Agreement.

        "Transferred Employee" shall have the meaning set forth in Section 4.2.

        "Transition Services Agreement" shall mean the agreement so entitled
between Buyer and IBM entered into on the Date of Execution.

        "Warrant Agreement" shall mean the agreement so entitled executed by
Buyer on the Date of Execution.

Article I.    Purchase and Sale of Assets.

        1.1    Transferred Assets.    Upon the terms and subject to the
conditions hereof, as of the Closing Date, Seller hereby sells, transfers,
conveys, assigns and delivers to Buyer, and Buyer hereby purchases and accepts
from Seller, all right, title and interest of Seller in and to the Transferred
Assets listed on sub-schedules to Schedule 1.1 hereto free and clear of all
Liens other than Permitted Liens. The Transferred Assets will be made available
on the Closing Date, where then located.

        1.2.    Excluded Assets.    Notwithstanding anything to the contrary in
this Agreement, any assets not set forth on Schedule 1.1 will be retained by
Seller and are excluded from the Transferred Assets (the "Excluded Assets"),
including any interests of Seller in real property. All intellectual property
matters are addressed exclusively in the Intellectual Property Agreement and no
intellectual property matters are included in the subject matter of this
Agreement, other than the shrink wrap software transferred to Buyer as set forth
in Section 4.3.

        1.3.    Consideration.    (a) The Purchase Price to be paid by Buyer to
Seller for the Transferred Assets (the "Purchase Price") shall be Two Hundred
Seventy Two Thousand Six Hundred Sixty Three Dollars ($272,663.00). In addition
to the Purchase Price, the consideration to be paid by Buyer to Seller at
Closing for the licenses set forth in the Intellectual Property Agreement shall
be Twenty-Five Million Nine Hundred Seventy-Seven Thousand Three Hundred Thirty
Seven Dollars ($25,977,337.00).

3

--------------------------------------------------------------------------------


Therefore, on the Closing Date and subject to Article VII, Buyer shall pay to
Seller the aggregate amount set forth in this Section 1.3. by electronic funds
transfer, such sum in immediately available funds in U.S. Dollars. The Purchase
Price shall be paid to the following account:


Account Name:
 
IBM Corporation Concentration Account
Bank:
 
The Chase Manhattan Bank
Account Number:
 
323213499
ABA Routing Number:
 
021000021
SWIFT:
 
CHASUS33
Bank Contact:
 
Ms. Joyce Leary-Bates
Telephone Number:
 
(212) 552-3779

The consideration payable pursuant to the Intellectual Property Agreement shall
be paid by Buyer to the account specified in the Intellectual Property
Agreement. In addition, to the foregoing, the Buyer shall execute and deliver to
Seller the Warrant Agreement.

        1.4.    No Assumed Liabilities.    The Parties acknowledge and agree
that Buyer is not assuming any of Seller's Liabilities whether now existing or
hereafter arising, including without limitation accounts payable, accrued
expenses, and taxes that relate to the period prior to the Closing and all
liabilities and obligations of Seller with respect to current or former
employees, directors and independent contractors of Seller prior to the Closing
Date.

Article II.    Closing.

        2.1.    Closing Date.    Subject to and upon satisfaction or waiver of
the conditions set forth in Articles VII and VIII below, the closing of the
transaction provided for in this Agreement (the "Closing") shall occur on
March 25,2002, or in the event all of the conditions set forth in Articles VII
and VIII below are not satisfied or waived on such date, the first date
following March 25, 2002 on which such conditions have been satisfied or waived
(the "Closing Date"). All transactions provided for herein to occur on and as of
the Closing Date shall be deemed to have occurred simultaneously and to be
effective as soon as the Parties have completed the Closing or as of the close
of business on the Closing Date, whichever first occurs.

Article III.    Tax Matters.

        3.1.    Allocation of Purchase Price.    Buyer and Seller agree on a tax
allocation of the Purchase Price, which will be set forth in statements (the
"Allocation Statements") allocating the total of the Purchase Price (and other
payments properly treated as additional Purchase Price for Tax purposes) to the
different Transferred Assets pursuant to Section 1060 of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder
(hereinafter, the "Code") based on the allocation of value set forth in
Section 1.3. Buyer will provide a mutually agreeable Allocation Statement to
Seller in accordance with the terms of this Section 3.1 within seven days of the
Closing Date.

        Buyer and Seller shall each file all income, franchise and other Tax
Returns (as defined below), and execute such other documents as may be required
by any Governmental Authority, in a manner consistent with the Allocation
Statements. Buyer shall prepare the Form 8594 under Section 1060 of the Code
based on the Allocation Statements and deliver such form and all documentation
used in the preparation and support of such Allocation Statements and form
(including, but not limited to,

4

--------------------------------------------------------------------------------


appraisals) to the Seller within 30 days after finalizing of the Allocation
Statements. The Buyer and the Seller agree to file such form with each relevant
taxing authority and to refrain from taking any position inconsistent with such
form or Allocation Statements.

        3.2.    Filing of Returns and Payment of Taxes.    Seller shall prepare
and file, or cause to be prepared and filed, with the appropriate authorities
all Tax returns, reports and forms (herein "Tax Returns") and shall pay, or
cause to be paid, when due all Taxes relating to the Transferred Assets
attributable to any taxable period which ends on or prior to the Closing Date
(herein "Pre-Closing Tax Period"). Buyer shall prepare and file, or cause to be
prepared and filed, with the appropriate authorities all Tax Returns, and shall
pay, or cause to be paid, when due all Taxes relating to the Transferred Assets
attributable to taxable periods which are not part of the Pre-Closing Tax
Period. If, in order to properly prepare its Tax Returns or other documents
required to be filed with Governmental Authorities, it is necessary that a party
be furnished with additional information, documents or records relating to the
Transferred Assets, both Seller and Buyer agree to use reasonable efforts to
furnish or make available such non-privileged information at the recipient's
request, cost and expense provided, however, that no party shall be entitled to
review or examine the Tax Returns of any other party.

For purposes of this Section 3.2, in the case of any taxable period that
includes (but does not end on) the Closing Date (a "Straddle Period"), the Taxes
for the Pre-Closing Tax Period shall be computed as if the Pre-Closing Tax
Period ended as of the close of business on the Closing Date and the amount of
Taxes for taxable periods that are not part of the Pre-Closing Tax Period shall
be the excess, if any, of (x) the Taxes for the Straddle Period over (y) the
Taxes for the Pre-Closing Tax Period.

        3.3.    Refunds and Credits.    Any refunds and credits attributable to
the Pre- Closing Tax Period shall be for the account of the Seller and any
refunds and credits attributable to the period that is not part of the
Pre-Closing Tax Period shall be for the account of the Buyer.

        3.4.    Transfer Taxes.    All transfer, documentary, sales, use,
registration, value- added, and any similar taxes and related fees (including
interest, penalties and additions to tax) incurred in connection with this
Agreement, the other Operative Agreements and the transactions contemplated
hereby and thereby shall be borne by Buyer, in addition to the consideration
provided for in Section 1.3. To the extent permitted by applicable law, Buyer
and Seller shall cooperate with each other to obtain exemptions from such taxes,
provided that neither party shall be obligated to seek any exemption that could
reasonably be expected to result in any governmental audit of its books and
records.

        3.5.    Tax Definitions.    For purposes of this Agreement, "Tax" or
"Taxes" shall mean all taxes, imposts, duties, withholdings, charges, fees,
levies, or other assessments imposed by any governmental or taxing authority,
whether domestic or foreign, (including but not limited to, income, excise,
property, sales, use, transfer, conveyance, payroll or other employment related
tax, license, registration, ad valorem, value added, withholding, social
security, national insurance (or other similar contributions or payments),
franchise, estimated severance, stamp taxes, taxes based upon or measured by
capital stock, net worth or gross receipts and other taxes) together with all
interest, fines, penalties and additions attributable to or imposed with respect
to such amounts and any obligations under any agreement or arrangements with any
Person with respect to such amounts.

Article IV    Additional Agreements.

        4.1.    Escrow Agreement.    The Parties shall enter an escrow agreement
(the "Escrow Agreement"; and such arrangement, the "Escrow") in substantially
the form of Exhibit A hereto (or another mutually agreeable escrow agreement)
with DSI Technology Escrow Services (or another mutually agreeable third-party
escrow holder) (the "Escrow Agent"), and shall use reasonable efforts to cause
such Escrow Agent to enter into the Escrow Agreement, in each case, on or prior
to 15 days following the Date of Execution (or such other mutually agreeable
date).

5

--------------------------------------------------------------------------------

        4.2.    Employees and Employee Benefits.    (a) Schedule 4.2(a)(1)
contains a list of regular employees employed by Seller as of the date hereof in
connection with the ServRAID operations (including active employees and
employees who are on leave of absence or sick leave) (the "Regular Employees").
Buyer will make employment offers to all of the Regular Employees on or prior to
Wednesday, March 27, 2002, and will keep such offers extended for a period of
not less than seven days following such date (the "Initial Period").
Notwithstanding anything in subsection 4.2(e) to the contrary, Buyer shall be
permitted to contact and interview Regular Employees for a period of one year
from Closing for the purpose of making, and may make, offers of employment to
such Regular Employees. Regular Employees who begin their employment with Buyer
("Transferred Employees") shall be employed by Buyer in accordance with the
terms and conditions set forth in subsections 4.2(b), 4.2(c), and 4.2(d) below.

        (b)  Buyer agrees to make offers during the Initial Period to employ the
Regular Employees in the same positions and at the same or higher salaries and
substantially the same terms and conditions, including benefit plans, as those
in effect immediately prior to Closing. In determining whether Buyer's offer of
employment to Regular Employees includes compensation components that are
substantially comparable in the aggregate to those provided by Seller prior to
Closing, such determination shall take into consideration all stock options
granted to the Regular Employees prior to the Closing and Buyer shall compensate
the Regular Employees (in such manner as the Buyer deems appropriate, subject to
applicable law) for any such equity grants that will be forfeited as a result of
the transactions contemplated by this agreement. Seller has provided Buyer with
a summary of all such stock options that are expected to be forfeited by Regular
Employees. Prior periods of employment with the Seller (herein "Service Credit")
will be considered as employment with the Buyer for employment purposes with the
Buyer including the calculation of severance pay and vacation credit. Buyer has
summarized its planned employment terms and benefit plans for the Regular
Employees in Schedule 4.2.(a)(2). For one year from the Closing Date, Buyer will
not change the severance pay practice described in Schedule 4.2.(a)(2) as
applied to the Transferred Employees. Buyer agrees to use reasonable efforts to
obtain a general release from such severed Transferred Employees that includes
Seller and its Subsidiaries and Affiliates, as a condition of such severance
pay. Nothing contained in this Agreement shall be construed to in any way limit
or prevent Buyer from terminating any Transferred Employee at any time for cause
or for reasons related to poor performance or conditions of employment. For
purposes of this paragraph, "cause" shall mean the determinations of the
applicable courts, under the applicable common law and statute, as "cause' in
employment termination cases.

        (c)  For any Transferred Employees, Buyer shall be responsible as of the
date of such Transferred Employee's first day of employment with Buyer ("First
Employment Date") for all Liabilities, salaries, benefits and similar employer
obligations for the period beginning on and following such First Employment
Date. Upon separation from Seller during the Initial Period, Transferred
Employees will be paid by Seller for vacation accrued, plus previously deferred
vacation, less vacation taken.

        (d)  Buyer shall be responsible for Liabilities with respect to the
termination of any Transferred Employees by Buyer on or after the First
Employment Date for such Transferred Employee, including without limitation,
health care continuation coverage with respect to plans established or
maintained by Buyer after the Closing, and damages or settlements arising out of
any claims of wrongful or illegal termination, and for complying with the
requirements of all applicable laws with respect to any such termination.

        (e)  Buyer agrees that, except as set forth in subsection 4.2(a) above,
for a period of one year from the Closing Date, it will not employ or solicit
for employment, any employee of Seller (or any of its Subsidiaries) employed in
Seller's Server Group or with whom Buyer had contact in connection with this
transaction (so long as such person is employed by Seller or any of its
Subsidiaries and for a period of six months thereafter); provided, however, that
solicitation shall not include general employment

6

--------------------------------------------------------------------------------


advertising or the use of any independent employment agency or search firm not
specifically directed to employees of Seller or any of its Subsidiaries.

        (f)    Seller shall be responsible for all Liabilities with respect to
Seller's employment of the Regular Employees and the termination of employment
of any such Regular Employees with Seller (including termination by Seller of
any Transferred Employee becoming employed by Buyer as contemplated under this
Agreement), including without limitation, health care continuation coverage
under plans established or maintained by Seller, any Liabilities for accrued
vacation, paid time off, sick leave or similar benefits attributable to periods
of employment or service of Regular Employees with Seller, any Liabilities
arising out of any claims of wrongful or illegal termination by Seller, and
compliance with the requirements of all applicable laws with respect to any such
termination, in each case, to the extent such Liabilities accrue prior to the
applicable First Employment Date.

        4.3.    Shrink-Wrap Software.    Seller shall transfer at Closing, to
the extent it has the legal right to do so and subject to the applicable license
agreements with the licensors, its royalty-free usage rights to the shrink-wrap
personal computer software (also known as conditions-of-use software) being used
in its ordinary course of business as of the Date of Execution on the personal
computers that are Transferred Assets. Seller further agrees to transfer at
Closing, to the extent it has the legal right to do so and subject to the
applicable license agreements with the licensors, its royalty-free usage rights
to all upgrades and updates to the shrink-wrap personal computer software that
is in Seller's possession and being used on the personal computers that are
Transferred Assets as of the Closing Date. If such software copyrights are owned
by Seller, Seller's license terms and conditions continue to apply. However, no
software rights are being transferred under this Agreement that relate to public
domain software or freeware.

        4.4.    Further Action.    Each of the Parties agrees to execute and
deliver after the Closing Date such other documents, certificates, agreements
and other writings and to take such other actions as may be necessary or
desirable, in the opinion of both Parties' counsel, in order to consummate or
implement expeditiously the transactions contemplated hereby.

Article V.    Representations and Warranties of Buyer

        Buyer hereby represents and warrants to Seller as follows:

        5.1.    Incorporation.    Buyer is a corporation duly incorporated and
validly existing in good standing under the laws of the State of Delaware, with
all requisite corporate power and authority to own its properties and conduct
its business as now being conducted, and is duly qualified in each jurisdiction
in which its ownership of property requires such qualification except where the
failure to so qualify would not have a material adverse effect on Buyer.

        5.2.    Authority.    (a) Buyer has the requisite corporate power and
authority to execute and deliver each of the Operative Agreements and to perform
its obligations under each of the foregoing. Each of the Operative Agreements
has been duly and validly authorized, executed and delivered by Buyer and
constitutes the valid and binding agreement of Buyer enforceable against Buyer
in accordance with its respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar federal or state laws
affecting the rights of creditors. No other corporate proceedings on the part of
Buyer are necessary to authorize the Operative Agreements and the transactions
contemplated by any of the foregoing.

7

--------------------------------------------------------------------------------

        5.3.    No Conflict.    The execution and delivery by Buyer of each of
the Operative Agreements does not, and the performance of its obligations
thereunder, will not:

        (a)  conflict with, or result in a breach of, any of the provisions of
its Certification of Incorporation or By-Laws;

        (b)  breach, violate or contravene any material Governmental Rule, or
create any right of termination or acceleration or encumbrance, that, singly or
in the aggregate, would have a material adverse effect on its authority or
ability to perform any of its obligations under this Agreement or the other
Operative Agreements; or

        (c)  conflict in any respect with, or result in a breach of or default
under, any material contract, license, franchise, permit or any other agreement
or instrument to which it or any of its Subsidiaries is a party or by which it
or any of its Subsidiaries or any of its or their properties may be affected or
bound that, singly or in the aggregate, would have a material adverse effect on
its authority or ability to perform its obligations under this Agreement or the
other Operative Agreements.

        5.4.    Governmental Consents.    Other than compliance with the HSR Act
pre- notification requirements, if required, no material consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority on the part of Buyer is required in connection with the execution or
delivery by Buyer of this Agreement or the other Operative Agreements, or the
consummation by Buyer of the transactions contemplated by any of the foregoing.

        5.5.    No Broker.    Neither Buyer nor any of its Subsidiaries has
engaged any corporation, firm or other Person who is entitled to any fee or
commission as a finder or a broker in connection with the negotiation of this
Agreement or the other Operative Agreements or the consummation of the
transactions contemplated hereby and thereby, and Buyer shall be responsible for
all liabilities and claims (including costs and expenses of defending against
same) arising in connection with any claim by a finder or broker that it acted
on behalf of Buyer or any of its Subsidiaries in connection with the
transactions contemplated hereby and thereby.

Article VI.    Representations and Warranties of Seller

        Except as set forth on the disclosure schedule delivered by the Seller
to Buyer concurrently with the execution of this Agreement (the "Disclosure
Schedule"), Seller hereby represents and warrants to Buyer as follows:

        6.1.    Incorporation.    Seller is a duly incorporated and validly
existing corporation in good standing under the laws of the State of New York,
with all requisite corporate power and authority to own its properties and
conduct its business, and is duly qualified in each jurisdiction in which its
ownership of property requires such qualification except where the failure to so
qualify would not have a material adverse effect upon the Transferred Assets.

        6.2.    Authority.    Seller has the requisite corporate power and
authority to execute and deliver the Operative Agreements and to perform its
obligations under each of the foregoing. Each of the Operative Agreements has
been duly and validly authorized, executed and delivered by Seller enforceable
against Seller and constitutes the valid and binding agreement of Seller in
accordance with its respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar federal or state laws
affecting the rights of creditors. No other corporate proceedings on the part of
Seller are necessary to authorize the Operative Agreements and the transactions
contemplated by any of the foregoing.

8

--------------------------------------------------------------------------------


        6.3.    No Conflict.    The execution and delivery by Seller of this
Agreement and the other Operative Agreements does not, and the performance by
Seller of its obligations thereunder will not:

        (a)  conflict with, or result in a breach of, any of the provisions of
its Articles of Incorporation or By-Laws;

        (b)  breach, violate or contravene any material Governmental Rule, or
any order, writ, judgment, injunction, decree, determination or award, or create
any right of termination or acceleration or encumbrance, that, singly or in the
aggregate, would have a material adverse effect on (i) its authority or ability
to perform its obligations under the Operative Agreements; or (ii) the
Transferred Assets; or

        (c)  conflict in any respect with or result in a breach of or violation
of or default under any material contract, license, franchise, permit, mortgage,
indenture or any other agreement or instrument applicable to Transferred Assets
or that singly or in the aggregate, would have a material adverse effect on
(i) its authority or ability to perform its obligations under the Operative
Agreements; or (ii) the Transferred Assets (except for agreements and
instruments that require the consent, waiver or approval of a third party for
the transactions contemplated by this Agreement).

        6.4.    Governmental Consents.    Other than compliance with the HSR
pre- notification requirements, no material consent, approval or authorization
of, or designation, declaration or filing with, any Governmental Authority on
the part of Seller is required in connection with the execution or delivery by
Seller of the Operative Agreements or the consummation by Seller of the
transactions contemplated by any of the foregoing.

        6.5.    No Broker.    Seller has engaged no corporation, firm or other
Person who is entitled to any fee or commission as a finder or a broker in
connection with the negotiation of this Agreement or the other Operative
Agreements or the consummation of the transactions contemplated hereby and
thereby, and Seller shall be responsible for all liabilities and claims
(including costs and expenses of defending against same) arising in connection
with any claim by a finder or broker that it acted on behalf of Seller in
connection with the transactions contemplated hereby.

        6.6.    Transferred Assets.    Seller has good and marketable title to
(or valid leasehold interests in) the Transferred Assets, free and clear of any
Liens, other than Permitted Liens.

        6.7.    Litigation.    There are no actions, suits, proceedings,
arbitrations or investigations pending or, to Seller's knowledge, threatened in
a writing to Seller against Seller with respect to or directly affecting the
Transferred Assets, at law or in equity, including any administrative
proceedings or condemnation actions with any Governmental Authority. The
transfer of the Transferred Assets and the ability of Buyer to hire any Regular
Employee contemplated hereunder does not violate any judgment, order, writ,
injunction or decree of any Governmental Authority applicable to Seller.

        6.8.    No Rights In Others To Transferred Assets.    Neither Seller nor
any Subsidiary of Seller is party to any outstanding contracts or other
arrangements giving any Person any present or future right to require Seller to
transfer to any Person any ownership or possessory interest in, or to grant any
lien on, any of the Transferred Assets, other than pursuant to this Agreement.

        6.9    Licenses and Permits.    Seller has all licenses and permits and
other governmental authorizations and approvals which are material to the
operation of the Transferred Assets and which are required for Seller's
operation of the Transferred Assets, except where the failure to have such
licenses and permits would not have a material adverse effect on Seller's
ability to operate the Transferred Assets. Buyer must seek a regulatory or other
permitted transfer of, or obtain through separate application for itself, any
applicable licenses and permits, including environmental licenses and permits,
which are required for Buyer's operation or ownership of the Transferred Assets.

        6.10.    Warranties.    EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES MADE BY SELLER IN THIS ARTICLE VI, SELLER MAKES NO REPRESENTATION OR

9

--------------------------------------------------------------------------------


WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE TRANSFERRED ASSETS, IT BEING
SPECIFICALLY UNDERSTOOD BY BUYER THAT, EXCEPT FOR THE EXPRESS WARRANTIES SET
FORTH IN THIS ARTICLE VI, THE TRANSFERRED ASSETS AND ASSUMED LIABILITIES ARE
BEING SOLD AND TRANSFERRED "AS IS" IN ALL RESPECTS. SELLER SPECIFICALLY
DISCLAIMS ANY WARRANTY OF MERCHANTABILITY OR SUITABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE OF BUYER'S, WHETHER OR NOT SELLER HAS BEEN MADE AWARE OF ANY
SUCH PURPOSE.

        6.11    Tax Matters.    Seller has timely filed within the time period
for filing or any extension granted with respect thereto, all Tax returns which
it is required to file relating or pertaining to any and all Taxes attributable
to or levied upon the Transferred Assets with respect to the Pre-Closing Tax
Period and has paid any and all Taxes it is required to pay in connection with
the taxable period to which such Tax returns relate. There are (and as of
immediately following the Closing there will be) no liens for Taxes on the
Transferred Assets, other than Permitted Liens, and no action, proceeding or, to
the knowledge of Seller, investigation has been instituted against Seller which
would give rise to any such Lien, other than Permitted Liens. Seller has no
knowledge of any claims asserted or threatened with respect to any Taxes. None
of the Transferred Assets are treated as "tax-exempt use property" within the
meaning of Section 168(b) of the Code.

Article VII.    Conditions of Buyer's Obligations

        The obligation of Buyer to consummate the transactions contemplated
herein is subject to the satisfaction (or waiver by Buyer) of the conditions set
forth below in this Article.

        7.1.    Representations and Warranties.    The representations and
warranties of Seller made in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
with the same effect as if made at and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier time
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier time. Seller shall have performed in
all material respects its respective covenants and agreements contained in this
Agreement and the other Operative Agreements required to be performed at or
prior to the Closing.

        7.2.    Consents, Approvals, and Injunctions.    (a) Seller shall have
obtained all consents, approvals, orders, licenses, permits and authorizations
of, and registrations, declarations and filings with, any Governmental Authority
or any other Person required to be obtained or made by or with respect to Seller
prior to Closing in connection with the execution and delivery of this Agreement
and the other Operative Agreement.

        (b)  No injunction, order or decree of any Governmental Authority shall
be in effect as of the Closing, and no lawsuit, claim, proceeding or
investigation shall be pending or threatened by or before any Governmental
Authority as of the Closing, which would restrain, prohibit or make unlawful the
consummation of the transactions contemplated by the Operative Agreements or
invalidate or suspend any provision of the Operative Agreements.

        (c)  No action or proceeding challenging the transactions or any
provision of this Agreement or the other Operative Agreements shall be pending
or threatened against any party.

        7.3.    Consents, etc.; Burdensome Conditions.    (a) All Governmental
Actions set forth on Schedule 7.3(a), if any, including the issuance or transfer
of all permits or other consents of Governmental Authorities necessary for
Seller to transfer the Transferred Assets shall (i) have been taken, given or
obtained, (ii) be in full force and effect, and (iii) not be subject to any
pending proceedings or appeals, administrative, judicial or otherwise (and the
time for appeal shall have expired or, if an appeal shall have been taken, it
shall have been dismissed).

10

--------------------------------------------------------------------------------


        (b)  All consents of any other Person listed on Schedule 7.3(b)
necessary in order for Seller to transfer the Transferred Assets shall have been
obtained and shall be in full force and effect.

        (c)  No Burdensome Condition shall exist with respect to Buyer in
connection with the transactions contemplated by the Operative Agreements.

        7.4.    Governmental Rule.    No Governmental Rule shall have been
instituted, issued or proposed to restrain, enjoin or prevent the transfer of
the Transferred Assets as contemplated hereby or to invalidate, suspend or
require modification of any material provision of any Operative Agreement.

        7.5.    Operative Agreements.    Seller shall have entered into each of
the Operative Agreements to be executed by it (other than the Escrow Agreement)
and each such Operative Agreement (other than the Escrow Agreement) shall be in
full force and effect without breach thereunder by Seller.

        7.6.    Closing Documents.    Seller shall have delivered to Buyer the
following documents:

        (a)  a certificate, dated as of the Closing Date, to the effect that the
representations and warranties of Seller in this Agreement are true and correct
and that all covenants and agreements required to be performed by Seller prior
to the Closing have been duly performed; and

        (b)  a certificate of the secretary or assistant secretary of Seller,
dated the Closing Date, as to the continued existence of Seller, certifying the
authorization of the execution, delivery and performance of the Operative
Agreements.

Article VIII.    Conditions to Seller's Obligations.

        The obligations of Seller to consummate the transactions contemplated
herein shall be subject to the satisfaction (or waiver by Seller) of the
conditions set forth below in this Article.

        8.1    Payment of Purchase Price.    The payment of the Purchase Price
shall have been paid in the manner specified in Section 1.3 and the payment of
the consideration under the Intellectual Property Agreement shall have been paid
in the manner specified in the Intellectual Property Agreement, in each case on
March 25, 2002 (or such later date agreed to by Seller).

        8.2.    Representations and Warranties.    The representations and
warranties of Buyer made in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
with the same effect as if made at and as of the Closing Date, except to the
extent such representations and warranties expressly relate to an earlier time
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier time. Buyer shall have performed in all
material respects its respective covenants and agreements contained in this
Agreement and the other Operative Agreements required to be performed at or
prior to the Closing.

        8.3.    Consents, Approvals and Injunctions.    (a) Buyer shall have
obtained all consents, approvals, licenses, permits and authorizations of, and
registrations, declarations and filings with, any Governmental Authority or any
other Person required to be obtained or made by or with respect to Buyer prior
to Closing in connection with the execution and delivery of this Agreement and
the other Operative Agreements.

        (b)  No injunction, order or decree of any Governmental Authority shall
be in effect as of the Closing, and no lawsuit, claim, proceeding or
investigation shall be pending or threatened by or before any Governmental
Authority as of the Closing, which would restrain, prohibit or make unlawful the
transfer of the Transferred Assets or invalidate or suspend any provision of the
Operative Agreements.

        (c)  No Burdensome Condition shall exist with respect to Seller in
connection with the transactions contemplated by the Operative Agreements.

11

--------------------------------------------------------------------------------


        8.4.    Operative Agreements.    Buyer shall have entered into the
Warrant Agreement and each of the Operative Agreements (other than the Escrow
Agreement) to be executed by it and the Warrant Agreement and each such
Operative Agreement shall be in full force and effect without breach thereunder
by Buyer.

        8.5.    Injunctions, Orders.    No injunction, order or decree of any
Governmental Authority shall be in effect as of the Closing, and no lawsuit,
claim, proceeding or investigation shall be pending by or before any
Governmental Authority as of the Closing, which would restrain, prohibit or make
unlawful the transfer of the Transferred Assets or invalidate or suspend any
provision of any Operative Agreement.

        8.6.    Closing Documents.    Buyer shall have delivered to Seller the
following documents:

        (a)  a certificate of an authorized officer of Buyer, dated the Closing
Date, to the effect that Buyer's representations and warranties in this
Agreement are true and correct and that all covenants and agreements required to
be performed by Buyer have been duly performed; and

        (b)  a certificate of the secretary or assistant secretary of Buyer,
dated the Closing Date, as to the continued existence of Buyer, certifying the
authorization of the execution, delivery and performance of the Operative
Agreements and the corporate approvals of Buyer authorizing the actions to be
taken by Buyer under the Operative Agreements.

Article IX.    General Matters.

        9.1.    Survival of Representations and Warranties.    All
representations and warranties made by the Parties in this Agreement or in any
schedule, document, certificate or other instrument delivered by or on behalf of
the Parties pursuant to this Agreement shall survive the Closing for a period of
twelve (12) months after the Closing Date; regardless of any investigation or
disclosure made by or on behalf of the Parties. All covenants made by the
Parties shall survive according to their respective terms.

        9.2.    Limitation of Liability.    Notwithstanding anything to the
contrary set forth in this Agreement, Seller shall not be liable for any amounts
with respect to the breach of a representation and warranty in this Agreement
unless and until such amounts shall exceed in the aggregate $100,000 (the
"Limitation Amount") (in which case Seller shall be liable with respect to the
excess over the Limitation Amount). There shall be no Seller liability with
respect to any such matter for individual amounts of less than $25,000 and such
amounts shall not be taken into account in determining whether the Limitation
Amount has been exceeded. In no event shall Seller's liability with respect to
the breach of representations and warranties in this Agreement exceed the
Purchase Price. Notwithstanding the foregoing, no such limitations shall be
applicable with respect to Seller's obligation of ownership of the Transferred
Assets. Neither Seller nor Buyer shall be responsible for any indirect,
incidental, punitive, special or consequential damages whatsoever, including
loss of profits or goodwill.

        9.3.    Public Announcements.    The Confidentiality Agreement continues
to apply, and the Operative Agreements and the proposed transaction is subject
to and confidential under that Confidentiality Agreement. For six (6) months
after the Closing Date, all public announcements relating to this Agreement or
the transactions contemplated hereby shall be made only after consultation
between the Parties, except for disclosures by either Party are required by law,
rule or regulation. Any disclosures to customers in connection with commercial
relationships shall not reveal the Purchase Price of this Agreement.
Notwithstanding the foregoing, either Party shall have the right, in its sole
discretion, to make such disclosures as it may deem necessary or advisable to
any Governmental Authority. In the event of a breach or anticipatory breach of
this Section 9.3. by either Party, the other Party shall be entitled, in
addition to any and all other remedies available at law or in equity, to
preliminary and permanent injunctive relief and specific performance without
proving damages.

12

--------------------------------------------------------------------------------


        9.4.    Costs.    Each Party shall be responsible for the costs and
expenses incurred by it in the negotiation, execution and delivery of the
Operative Agreements and, except as otherwise provided elsewhere in such
agreements, the consummation of the transactions contemplated hereby and
thereby.

        9.6    Due Diligence.    Buyer has engaged in due diligence efforts
prior to executing this Agreement. The sale of the Transferred Assets is based
solely upon the results of that due diligence and there has been no reliance
upon the representations or statements of Seller, other than as set forth in
Article VI.

        9.7    Bulk Sales.    Compliance with bulk sales laws shall not be
applicable to this Agreement.

        9.8.    Modification and Waiver.    No modification or waiver of any
provision of this Agreement and no consent by either Party to any departure
therefrom shall be effective unless in a writing referencing the particular
section of this Agreement to be modified or waived and signed by a duly
authorized signatory of each Party, and the same will only then be effective for
the period and on the conditions and for the specific instances and purposes
specified in such writing.

        9.9.    Governing Law.    This Agreement has been delivered at and shall
be deemed to have been made in Westchester County, New York, and all matters
arising from or relating in any manner to the subject matter of this Agreement
shall be interpreted, and the rights and liabilities of the Parties determined,
in accordance with the laws of the State of New York applicable to agreements
executed, delivered and performed within such State, without regard to the
principles of conflicts of laws thereof. As part of the consideration for value
received, each of the Parties hereby consents to the exclusive jurisdiction of
any state or federal court located within the county of Westchester in the State
of New York with respect to all matters arising from or relating in any manner
to the subject matter of this Agreement. With respect to all matters arising
from or relating in any manner to the subject matter of this Agreement each of
the Parties hereby: (i) waives trial by jury, (ii) waives any objection to New
York venue of any action instituted hereunder, and (iii) consents to the
granting of such legal or equitable relief as is deemed appropriate by any
aforementioned court.

        9.10.    Notices.    All notices and other communications hereunder
shall be in writing and shall be deemed to have been duly given and shall be
effective (a) when delivered by messenger or courier, or

13

--------------------------------------------------------------------------------


(b) five days after deposit for mailing by registered or certified mail, postage
prepaid, return receipt requested, when also transmitted by telecopy as follows:

    (a)   if to Seller, to:
 
 
 
 
International Business Machines Corporation
New Orchard Road
Armonk, New York 10504
 
 
 
 
Attention:
 
David Johnson
Vice President, Corporate Development         Telecopy:   (914) 499-7802
 
 
 
 
with a copy at the same address to:
 
 
 
 
Attention:
 
John W. Greene         Telecopy:   914-499-6006
 
 
(b)
 
if to Buyer, to:
 
 
 
 
Adaptec, Inc.
691 South Milpitas Blvd.
Milpitas, CA 95035
 
 
 
 
Attention: Chief Financial Officer
 
 
 
 
with a copy to:
 
 
 
 
Adaptec, Inc.
691 South Milpitas Blvd.
Milpitas, CA 95035
 
 
 
 
Attention: General Counsel

or to such Person or address as either of the Parties shall hereafter designate
to the other from time to time by similar written notice.

        9.11.    Assignment.    This Agreement shall be binding upon, and inure
to the benefit of, and be enforceable by, the successors and assigns of the
Parties; provided, that a Party may not assign its rights hereunder without the
written consent of the other Parties.

        9.12.    Counterparts.    This Agreement may be executed by the Parties
hereto in one or more counterparts, each of which shall be an original and all
of which shall constitute one and the same instrument.

        9.13.    No Third Party Beneficiaries.    This Agreement is for the sole
benefit of the Parties and their permitted successors and assigns and nothing
herein expressed or implied shall give or be construed to give any Person, other
than the Parties and such permitted successors and assigns, any legal or
equitable rights hereunder.

        9.13.    Entire Agreement.    This Agreement, together with the other
Operative Agreements comprise the entire agreement between the Parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and representations, oral or written, between Buyer
and Seller relating hereto or thereto.

[SIGNATURE PAGE FOLLOWS]

14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have caused this Agreement to be
executed by their duly authorized signatories as of the date and year first
above written.

INTERNATIONAL BUSINESS
    MACHINES CORPORATION

By:                                                 

Name: David L. Johnson

Title: Vice President, Corporate Development

ADAPTEC, INC.

By:                                                 

Name: David Young

Title: Chief Financial Officer

(Signature Page to Asset Purchase Agreement)

15

--------------------------------------------------------------------------------

Exhibits to Asset Purchase Agreement

Exhibit A:   Escrow Agreement
Exhibit B:
 
Bill of Sale

16

--------------------------------------------------------------------------------

Exhibit A

[ATTACH ESCROW AGREEMENT]

17

--------------------------------------------------------------------------------

Exhibit B

Bill of Sale

    Bill of Sale and Assignment (this "Bill of Sale") dated as of
March            , 2002, made by and between International Business Machines
Corporation, a New York corporation ("Seller"), and Adaptec, Inc., a Delaware
corporation, ("Buyer").

        Buyer and Seller have entered into an Asset Purchase Agreement dated as
of March [    ], 2002 (the "Asset Purchase Agreement"), for the sale and
assignment by Seller to Buyer of certain assets as described in the Asset
Purchase Agreement. All capitalized terms not otherwise defined herein shall
have the respective meanings provided in the Asset Purchase Agreement.

        NOW THEREFORE, for good and valuable consideration (including the
payment by Buyer of the Purchase Price for the Transferred Assets), the adequacy
and receipt of which is hereby acknowledged:

        1.    Pursuant to the terms and conditions of the Asset Purchase
Agreement, for good and valuable consideration, the receipt of which is hereby
acknowledged, Seller does hereby sell, assign, transfer, convey and deliver
(collectively, "sell") to Buyer the Transferred Assets (as defined in the Asset
Purchase Agreement), free and clear of all Liens except as expressly provided
herein or in the Asset Purchase Agreement.

        2.    This Bill of Sale shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State and nothing herein shall be deemed to modify the
Asset Purchase Agreement or affect the rights of the Parties thereto. In the
event of a conflict between this Bill of Sale and the Asset Purchase Agreement,
the Asset Purchase Agreement shall control. This Bill of Sale may be executed in
counterparts.

        3.    In the event any one or more of the provisions contained in this
Bill of Sale should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

        4.    This Bill of Sale is executed pursuant to the Asset Purchase
Agreement and is entitled to the benefits and subject to the provisions thereof
and shall bind and inure to the benefit of the parties and their respective
successors and assigns.

        IN WITNESS WHEREOF, the parties have caused this Bill of Sale to be duly
executed as of the day and year first above written.

ADAPTEC, INC.   INTERNATIONAL BUSINESS
    MACHINES CORPORATION
By:
 
 
 
By
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Name:
 
David Young
 
Name:
 
David L. Johnson
Title:
 
Chief Financial Officer
 
Title:
 
Vice President,
    Corporate Development

18

--------------------------------------------------------------------------------

Schedule of Disclosure and Exceptions
to the Asset Purchase Agreement
by and among Adaptec, Inc. and
International Business Machines Corporation

This is the Schedule of Disclosure and Exceptions (including the Schedules, Sub-
schedules, and Exhibits hereto, the "Disclosure Schedule") being provided in
conjunction with the Asset Purchase Agreement dated as of March [    ], 2002 by
and among Buyer and Seller (the "Agreement"), to which this Disclosure Schedule
is attached. Unless otherwise indicated, all capitalized terms used in this
Disclosure Schedule shall have the meaning provided in the above referenced
Agreement.

Any disclosures made under the headings of one section of this Disclosure
Schedule shall be deemed to be disclosed in any other section of the Disclosure
Schedule to which such information is relevant to the information intended to be
disclosed in such other section. Nothing in this Disclosure Schedule shall
constitute an admission of any liability or obligation of the Seller to any
third party nor an admission against the Seller's interest.

[Detailed disclosures, exceptions, schedules, sub-schedules and any associated
exhibits to this Schedule to be attached here prior to signing.]

19

--------------------------------------------------------------------------------

Schedules to the Purchase Agreement

Disclosure Schedule

Schedule 1.1. Transferred Assets Listing

 
   

Schedule 4.2.a.l.
 
Listing of Regular Employees
Schedule 4.2.a.2.
 
Buyer Summary of Employee Terms and Benefits
Schedule 7.3(a)
 
Governmental Consents
Schedule 7.3(b)
 
Consents

20

--------------------------------------------------------------------------------



            Adaptec Asset Purchase Agreement
Schedule 1.1 Transferred Assets
6G3A
 
251571
 
MESL
 
Equip
 
576859B
 
27939.00
 
1.00 6G3A   251571   MESL   Equip   576989B   7633.94   1591.00 6G3A   251571  
MESL   Equip   576990B   7633.94   1591.00 6G3A   251571   MGSE   Equip  
424289B   39512.50   1.00 6G3A   251571   MGSE   Equip   656849B   20382.95  
1.00 6G3A   251571   MGSE   Equip   657234B   24699.27   1.00 6G3A   251571  
MGSE   Equip   657428B   26819.27   1.00 6G3A   251571   MGSE   Equip   658042B
  55981.93   1.00 6G3A   251571   OEM1   Equip   576652B   8074.95   2019.00
6G3A   251571   OEM1   Equip   576823B   7019.50   1755.00 6G3A   251571   OEM1
  Equip   576824B   7019.50   1755.00 6G3A   251571   OEM1   Equip   576825B  
7019.50   1755.00 6G3A   251571   OEM1   Equip   658040B   6925.75   1.00 6G3A  
251571   OEM1   Equip   768999B   3815.94   1.00 6G3A   251571   OEM3   Equip  
573943B   8084.62   1.00 6G3A   251571   OEM3   Equip   576217B   12720.00  
2544.00 6G3A   251571   OEM3   Equip   576321B   14134.95   5182.00 6G3A  
251571   OEM3   Equip   576322B   17750.75   6804.00 6G3A   251571   2620   TP
360   78DCW46   2190.13   1.00 6G3A   251571   2626   TP 390X   AADWXML  
1932.02   377.00 6G3A   251571   2626   TP 390X   AADWXM1   1932.02   377.00
6G3A   251571   2626   TP 390X   AF102YF   2088.16   1.00 6G3A   251571   2645  
TP 600X   78XRBH6   1908.66   583.00 6G3A   251571   2645   TP 600X   78XRCY5  
1908.66   583.00 6G3A   251571   3520   HDD Enclosure   23A2818   1448.98  
386.00 6G3A   251571   3520   HDD Enclosure   23A2820   1448.98   386.00 6G3A  
251571   3520   HDD Enclosure   23A2944   1448.98   386.00 6G3A   251571   3520
  HDD Enclosure   23B0213   1289.15   322.00 6G3A   251571   3520   HDD
Enclosure   23B0223   1289.15   322.00 6G3A   251571   3520   HDD Enclosure  
23B0224   1289.15   322.00 6G3A   251571   3520   HDD Enclosure   23B0225  
1289.14   322.00 6G3A   251571   3520   HDD Enclosure   23B0228   1289.14  
322.00 6G3A   251571   3520   HDD Enclosure   23B0232   1289.14   322.00 6G3A  
251571   3520   HDD Enclosure   23B0233   1289.14   322.00 6G3A   251571   3520
  HDD Enclosure   23B0266   1289.14   322.00 6G3A   251571   3520   HDD
Enclosure   23B0268   1289.14   322.00 6G3A   251571   3520   HDD Enclosure  
23B0271   1289.14   322.00 6G3A   251571   3520   HDD Enclosure   23B4699  
1441.41   625.00 6G3A   251571   3520   HDD Enclosure   23B5008   1441.41  
625.00 6G3A   251571   3520   HDD Enclosure   23B5075   1441.41   625.00 6G3A  
251571   3520   HDD Enclosure   23B5575   1441.41   625.00 6G3A   251571   3520
  HDD Enclosure   23B6119   1441.41   625.00 6G3A   251571   3520   HDD
Enclosure   23B8635   1660.57   779.00 6G3A   251571   3520   HDD Enclosure  
23B8636   1660.57   779.00 6G3A   251571   3520   HDD Enclosure   23B8637  
1660.57   779.00 6G3A   251571   3520   HDD Enclosure   23B8673   1660.57  
779.00 6G3A   251571   3520   HDD Enclosure   23B8676   1660.57   779.00

21

--------------------------------------------------------------------------------

6G3A   251571   3520   HDD Enclosure   23B8680   1660.57   779.00 6G3A   251571
  3520   HDD Enclosure   23B8693   1660.57   779.00 6G3A   251571   3520   HDD
Enclosure   23B8697   1660.57   779.00 6G3A   251571   3520   HDD Enclosure  
23B8700   1660.57   779.00 6G3A   251571   3520   HDD Enclosure   23B8702  
1660.57   779.00 6G3A   251571   3520   HDD Enclosure   23B8704   1660.57  
779.00 6G3A   251571   3520   HDD Enclosure   23B8706   1660.57   779.00 6G3A  
251571   3520   HDD Enclosure   23B8735   1660.57   779.00 6G3A   251571   3520
  HDD Enclosure   23B8740   1660.57   779.00 6G3A   251571   3520   HDD
Enclosure   23B8752   1660.57   779.00 6G3A   251571   3520   HDD Enclosure  
23C1973   1441.76   722.00 6G3A   251571   3520   HDD Enclosure   23C5298  
1285.62   750.00 6G3A   251571   3520   HDD Enclosure   23C5309   1285.62  
750.00 6G3A   251571   3520   HDD Enclosure   23C5426   1285.62   750.00 6G3A  
251571   3520   HDD Enclosure   23C5611   1249.68   750.00 6G3A   251571   3531
  HDD Enclosure   6816538   1621.57   1460.00 6G3A   251571   3531   HDD
Enclosure   6816547   1621.57   1460.00 6G3A   251571   3531   HDD Enclosure  
6816661   1621.57   1460.00 6G3A   251571   3531   HDD Enclosure   6818568  
1846.75   1693.00 6G3A   251571   3531   HDD Enclosure   6818570   1846.75  
1693.00 6G3A   251571   3531   HDD Enclosure   6818572   1846.75   1693.00 6G3A
  251571   3552   FC RAID   23A0042   20215.15   11118.00 6G3A   251571   3560  
FC RAID   23A0189   2700.49   1485.00 6G3A   251571   3560   FC RAID   23A0195  
2700.49   1485.00 6G3A   251571   3560   FC RAID   23A0218   2583.08   1421.00
6G3A   251571   6561   PC 300GL   78AXFRW   787.27   1.00 6G3A   251571   6591  
PC 300GL   23AF357   798.60   1.00 6G3A   251571   6591   PC 300GL   23AF474  
798.60   1.00 6G3A   251571   6591   PC 300GL   23AF669   798.60   1.00 6G3A  
251571   6591   PC 300GL   23AG059   798.60   1.00 6G3A   251571   6591   PC
300GL   23AG075   798.60   1.00 6G3A   251571   6836   IS EPro   23B5000  
1195.08   568.00 6G3A   251571   6846   IS EPro   23C5001   1194.15   568.00
6G3A   251571   6846   IS EPro   23D5019   1804.76   858.00 6G3A   251571   6850
  IS MPro   23B5074   2149.71   1553.00 6G3A   251571   6865   IS ZPro   23WW168
  5094.19   1.00 6G3A   251571   6868   IS Mpro   23W2211   2169.38   925.00
6G3A   251571   6868   IS Mpro   23W2212   2169.38   925.00 6G3A   251571   6877
  PC 730   78R5122   1274.18   1.00 6G3A   251571   6877   PC 730   78R5138  
1274.18   1.00 6G3A   251571   6877   PC 730   78R5785   1274.18   1.00 6G3A  
251571   6877   PC 730   78R5888   1274.18   1.00 6G3A   251571   6877   PC 730
  78R6283   1274.18   1.00 6G3A   251571   6877   PC 730   78R6318   1274.18  
1.00 6G3A   251571   6887   PC 750   23AADFG   1345.16   1.00 6G3A   251571  
6887   PC 750   23AADKV   1345.16   1.00 6G3A   251571   6887   PC 750   23AAFAA
  1345.16   1.00 6G3A   251571   6887   PC 750   23AAFHD   1345.16   1.00 6G3A  
251571   6887   PC 750   230A554   1246.24   1.00 6G3A   251571   6887   PC 750
  230A663   1246.24   1.00 6G3A   251571   6887   PC 750   230A756   1246.24  
1.00

22

--------------------------------------------------------------------------------

6G3A   251571   6887   PC 750   230A808   1246.24   1.00 6G3A   251571   6887  
PC 750   230B517   1246.24   1.00 6G3A   251571   6887   PC 750   23843HA  
64.85   1.00 6G3A   251571   6888   IS Mpro   23VA892   2394.33   1.00 6G3A  
251571   6888   IS Mpro   23VC059   2289.50   1.00 6G3A   251571   6889   IS
Mpro   23A0501   1463.00   1.00 6G3A   251571   6889   IS Mpro   23A1677  
2056.52   1.00 6G3A   251571   6889   IS Mpro   23H1642   3428.94   1.00 6G3A  
251571   6893   IS Epro   23FPMFH   1906.80   1.00 6G3A   251571   6893   IS
Epro   23GG035   1613.79   1.00 6G3A   251571   6893   IS Epro   23GG042  
1925.74   1.00 6G3A   251571   6893   IS Epro   23GG096   1925.75   1.00 6G3A  
251571   6893   IS Epro   23TXD44   1339.37   1.00 6G3A   251571   6898   IS
Mpro   23W0070   2958.45   1.00 6G3A   251571   6898   IS Mpro   23W0135  
1979.81   1.00 6G3A   251571   7013   RS6K   2629649   17042.36   1.00 6G3A  
251571   7013   RS6K   2650792   23516.05   1.00 6G3A   251571   7249   RS6K  
DVT0008   11215.81   1.00 6G3A   251571   7249   RS6K   DVT0010   11215.81  
1.00 6G3A   251571   7249   RS6K   DVT0041   11215.82   1.00 6G3A   251571  
7249   RS6K   DVT0071   11215.82   1.00 6G3A   251571   8476   NF 3000   23BLG47
  984.07   590.00 6G3A   251571   8476   NF 3000   23BLN43   1079.02   666.00
6G3A   251571   8476   NF 3000   23M1219   1452.99   266.00 6G3A   251571   8478
  xS 200   23C5012   817.84   545.00 6G3A   251571   8639   Server 325   23AB628
  2047.93   205.00 6G3A   251571   8639   Server 325   23GY024   2330.07  
583.00 6G3A   251571   8639   Server 325   23HG308   1952.75   488.00 6G3A  
251571   8639   Server 325   23HG644   1952.75   488.00 6G3A   251571   8639  
Server 325   23HH874   1952.75   488.00 6G3A   251571   8639   Server 325  
23TR632   1974.25   394.00 6G3A   251571   8639   Server 325   23TX901   1974.25
  394.00 6G3A   251571   8639   Server 325   23TX914   1974.25   394.00 6G3A  
251571   8639   Server 325   23TY026   1974.25   394.00 6G3A   251571   8639  
Server 325   23VD503   2046.79   717.00 6G3A   251571   8639   Server 325  
23VF530   2046.79   717.00 6G3A   251571   8639   Server 325   23Z0791   2863.51
  1.00 6G3A   251571   8639   Server 325   23Z0881   2863.52   1.00 6G3A  
251571   8640   Server 330   23AAK93   2507.51   627.00 6G3A   251571   8640  
Server 330   23AAK96   2507.51   627.00 6G3A   251571   8640   Server 330  
23AAL26   2507.51   627.00 6G3A   251571   8640   Server 330   23AAL67   2507.51
  627.00 6G3A   251571   8640   Server 330   23C0016   3724.62   1.00 6G3A  
251571   8640   Server 330   23F2795   5504.12   1.00 6G3A   251571   8640  
Server 330   23NV430   2708.78   90.00 6G3A   251571   8640   Server 330  
23NV474   2708.78   90.00 6G3A   251571   8640   Server 330   23NV499   2708.78
  90.00 6G3A   251571   8640   Server 330   23NV514   2708.79   90.00 6G3A  
251571   8640   Server 330   23ZC749   2496.63   457.00 6G3A   251571   8640  
Server 330   23ZR575   2495.61   498.00 6G3A   251571   8644   NF 3500   23DD180
  2683.14   447.00

23

--------------------------------------------------------------------------------

6G3A   251571   8651   NF 7000   23A1384   8046.16   1610.00 6G3A   251571  
8651   NF 7000   23A1412   8046.16   1610.00 6G3A   251571   8654   Internet
Appliance   23C0062   4472.66   2995.00 6G3A   251571   8654   Internet
Appliance   23C0078   4472.66   2995.00 6G3A   251571   8655   NF 3500 M10  
23D0811   1682.99   982.00 6G3A   251571   8656   Internet Appliance   23A0056  
6128.20   3473.00 6G3A   251571   8656   Internet Appliance   23A0069   4251.48
  2409.00 6G3A   251571   8656   Internet Appliance   23B0191   3382.65  
2650.00 6G3A   251571   8656   Internet Appliance   23B0219   3382.65   2650.00
6G3A   251571   8657   NF3500 M20   23W4018   4472.24   2683.00 6G3A   251571  
8657   NF3500 M20   23W4092   4038.14   2423.00 6G3A   251571   8658   xS 230  
23C0054   3182.82   1857.00 6G3A   251571   8658   xS 230   23F5049   4735.76  
2683.00 6G3A   251571   8659   NF 5000   23A1860   1517.79   531.00 6G3A  
251571   8659   NF 5000   23A1954   1517.79   531.00 6G3A   251571   8659   NF
5000   23A5322   1322.56   662.00 6G3A   251571   8659   NF 5000   23A5333  
1322.56   662.00 6G3A   251571   8659   NF 5000   23B6431   1340.39   648.00
6G3A   251571   8659   NF 5000   23B6443   1340.39   648.00 6G3A   251571   8659
  NF 5000   23B6469   1340.39   648.00 6G3A   251571   8659   NF 5000   23B6490
  1543.83   721.00 6G3A   251571   8659   NF 5000   23B6604   1485.17   694.00
6G3A   251571   8659   NF 5000   23K1650   1836.48   643.00 6G3A   251571   8659
  NF 5000   23K3829   1761.67   705.00 6G3A   251571   8659   NF 5000   23K3909
  1831.74   733.00 6G3A   251571   8659   NF 5000   23L7370   1887.29   723.00
6G3A   251571   8659   NF 5000   23L8005   1881.48   753.00 6G3A   251571   8659
  NF 5000   23L8025   1881.48   753.00 6G3A   251571   8659   NF 5000   23L8026
  1881.48   753.00 6G3A   251571   8659   NF 5000   23Z8771   1448.73   700.00
6G3A   251571   8659   NF 5000   23Z8775   1604.60   752.00 6G3A   251571   8659
  NF 5000   23Z8777   1448.73   700.00 6G3A   251571   8659   NF 5000   23Z8781
  1448.73   700.00 6G3A   251571   8659   NF 5000   23Z8782   1448.73   700.00
6G3A   251571   8659   NF 5000   23Z8784   1604.60   752.00 6G3A   251571   8659
  NF 5000   553747V   1682.12   505.00 6G3A   251571   8660   NF 5500   23A0153
  3325.69   666.00 6G3A   251571   8660   NF 5500   23A0154   3325.69   666.00
6G3A   251571   8660   NF 5500   23A0160   3325.69   666.00 6G3A   251571   8660
  NF 5500   23A0165   3325.70   666.00 6G3A   251571   8660   NF 5500   23C5507
  3306.54   883.00 6G3A   251571   8660   NF 5500   23C5568   3306.54   883.00
6G3A   251571   8660   NF 5500   23D6032   3216.83   1125.00 6G3A   251571  
8660   NF 5500   23D6191   3216.83   1125.00 6G3A   251571   8660   NF 5500  
23K8345   2772.08   878.00

24

--------------------------------------------------------------------------------

6G3A   251571   8660   NF 5500   23L4439   3832.01   1404.00 6G3A   251571  
8661   NF 5500 M10   550584T   7617.36   2158.00 6G3A   251571   8664   xS 240  
23A5333   2010.48   1206.00 6G3A   251571   8664   xS 240   23A5336   2010.48  
1206.00 6G3A   251571   8664   xS 240   23A5400   2010.48   1206.00 6G3A  
251571   8664   xS 240   23B0567   2301.63   1324.00 6G3A   251571   8664   xS
240   23B0568   2301.63   1324.00 6G3A   251571   8664   xS 240   23B0581  
2301.63   1324.00 6G3A   251571   8664   xS 240   550013H   2258.67   1091.00
6G3A   251571   8664   xS 240   550013L   2258.67   1091.00 6G3A   251571   8666
  NF 7100   23A0018   7086.63   4135.00 6G3A   251571   8666   NF 7100   23A0079
  6711.71   3915.00 6G3A   251571   8668   xS 232   23C0055   1179.54   983.00
6G3A   251571   8669   xS 342   23A1044   1330.31   1086.00 6G3A   251571   8669
  xS 342   23B1525   1396.87   1141.00 6G3A   251571   8674   xS 330   23A0030  
1550.73   1266.00 6G3A   251571   8675   xS 330   23A0028   1789.67   1641.00
6G3A   251571   8675   xS 330   23A0545   914.85   838.00 6G3A   251571   8680  
NF 7000 M10   23D5317   5709.47   2189.00 6G3A   251571   8680   NF 7000 M10  
23T3526   4808.79   2164.00 6G3A   251571   8680   NF 7000 M10   23T4841  
5926.25   3163.00 6G3A   251571   8680   NF 7000 M10   23T4850   5926.25  
3163.00 6G3A   251571   8680   NF 7000 M10   23T9344   6446.47   3760.00 6G3A  
251571   8681   xS 370   23A5133   11927.01   5964.00 6G3A   251571   8681   xS
370   23A5156   11927.02   5964.00 6G3A   251571   8681   xS 370   23A5570  
13022.22   7597.00 6G3A   251571   8682   xS 350   23B5087   7070.71   4124.00
6G3A   251571   8682   xS 350   23B5166   2599.15   1689.00 6G3A   251571   8682
  xS 350   23B5169   2703.54   1816.00 6G3A   251571   8682   xS 350   23B5481  
2288.88   1793.00 6G3A   251571   8682   xS 350   23B5486   2599.15   1689.00
6G3A   251571   8682   xS 350   23B5497   2599.15   1689.00 6G3A   251571   8682
  xS 350   23B5498   2208.05   1767.00 6G3A   251571   8682   xS 350   23B5509  
7114.84   4150.00 6G3A   251571   8682   xS 350   23F7546   4622.98   4161.00
6G3A   251571   8682   xS 350   23F7613   4622.98   4161.00 6G3A   251571   8682
  xS 350   23F7616   4622.98   4161.00 6G3A   251571   8682   xS 350   23F7617  
4622.98   4161.00 6G3A   251571   8682   xS 350   23F7631   4622.98   4161.00
6G3A   251571   8682   xS 350   23F7699   4622.98   4161.00 6G3A   251571   8682
  xS 350   78M3670   3647.20   3407.00 6G3A   251571   8682   xS 350   78M3678  
3647.20   3407.00 6G3A   251571   8684   HDD Enclosure   23A0039   294.49  
285.00 6G3A   251571   8684   HDD Enclosure   23A0056   294.49   285.00 6G3A  
251571   8686   xS 360   23D1111   3001.85   2701.00 6G3A   251571   8686   xS
360   23D1118   2877.73   2589.00 6G3A   251571   9308   HDD Enclosure   23A0386
  1162.94   678.00 6G3A   251571   9308   HDD Enclosure   23A0669   2526.10  
1558.00 6G3A   251571   9308   HDD Enclosure   23A0673   2526.10   1558.00 6G3A
  251571   9308   HDD Enclosure   23A0674   2303.58   1459.00 6G3A   251571  
9308   HDD Enclosure   23B6283   1496.97   1347.00

25

--------------------------------------------------------------------------------

6G3A   251571   9308   HDD Enclosure   23B6285   1496.97   1347.00 6G3A   251571
  9545   TP 750   2328Y6C   3578.73   1.00 6G3A   251571   9545   TP 750  
97AH3HG   3950.35   1.00 6G3A   251571   9546   TP 765D   78BFRY7   2962.37  
1.00 6G3A   251571   9546   TP 765D   78BFTD7   2962.37   1.00 6G3A   251571  
9546   TP 765D   78BFVN1   2962.37   1.00 6G3A   251571   9546   TP 765D  
78XBC25   3023.62   1.00 6G3A   251571   9547   TP 765L   78CCGL4   2013.44  
1.00 6G3A   251571   9547   TP 765L   78CDAF0   2893.17   1.00 6G3A   251571  
9547   TP 765L   78CDAT2   2893.17   1.00 6G3A   251571   9547   TP 765L  
78CDAX8   2893.17   1.00 6G3A   251571   9547   TP 765L   78CDCY7   2893.17  
1.00 6G3A   251571   9547   TP 765L   78CDDC5   2893.17   1.00 6G3A   251571  
9547   TP 765L   78CDDR0   2893.17   1.00 6G3A   251571   9547   TP 765L  
78CFXZ8   2893.17   1.00 6G3A   251571   9549   TP 770Z   78X7416   2696.26  
1.00

KEY
IS = Intellistation
TP = Thinkpad
Server = PC Server Brand
NF = Netfinity Brand
xS = xSeries Brand
PC = PCCO desktop

26

--------------------------------------------------------------------------------

Schedule 4.2. (a)(1) Listing of Regular Employees

Raleigh, NC

Number


--------------------------------------------------------------------------------

  Name

--------------------------------------------------------------------------------

  Dept

--------------------------------------------------------------------------------

  Div

--------------------------------------------------------------------------------

1   BROWN, JOSEPH   6G3A   7T 2   DALTON, ANGELA   6G3A   7T 3   FORE, RICHARD  
6G3A   7T 4   HAMBRICK, MATTHEW   6G3A   7T 5   KHATRI, BHARAT B   6G3A   7T 6  
KRISHNAMURTHY, VIKRAM   6G3A   7T 7   LEE, TIMOTHY   6G3A   7T 8   OZA, BHARAT  
6G3A   7T 9   PELATTlNI, BAHRAM   6G3A   7T 10   QUINONES, LUIS   6G3A   7T 11  
RICHARDSON, PHILIP   6G3A   7T 12   SECKLER, KENNETH G   6G3A   7T 13   ULRICH,
PHILIP   6G3A   7T 14   DEHAAN, MICHAEL   E8ZA   7T 15   HAMMER, JACKIE L   E8ZA
  7T 16   JEFFERY, DAVID   E8ZA   7T 17   KALMAN, DEAN A   E8ZA   7T 18  
KNIGHT, CLINTON   E8ZA   7T 19   MACFARLAND,JEFFREY   E8ZA   7T 20   MANGLONA,
EFRAIN   E8ZA   7T 21   MASSEY, TIMOTHY   E8ZA   7T 22   MILLER, ROBERT V   E8ZA
  7T 23   MOORE, MATTIE P   E8ZA   7T 24   NG, TIMOTHY C   E8ZA   7T 25  
POWELL, PAUL   E8ZA   7T 26   TURNER, MARTY   E8ZA   7T 27   FARRELL, JR JOHN F
  PGCA   7T 28   PATEL, RAMBHAI K   PGCA   7T

--------------------------------------------------------------------------------

            28   Total Regular IBM Employees    

27

--------------------------------------------------------------------------------

Schedule 4.2. (a) (2)
SUMMARY OF 2002 BENEFITS—IBM and Adaptec

This is a comparison of the benefit programs currently in place at IBM and
Adaptec. It is not intended to be an exhaustive list, but rather a summary of
most of the benefits available at both companies. If there is any difference
between the information contained in this comparison and the official plan
documents and policies, the official documents/policies will govern.
(February 11, 2002)

PLAN TYPES


--------------------------------------------------------------------------------

  IBM

--------------------------------------------------------------------------------

  Adaptec

--------------------------------------------------------------------------------

  Comments

--------------------------------------------------------------------------------

INSURANCE
BENEFITS            
PPO MEDICAL COVERAGE
 
United Healthcare IBM select

Office visits
PPO—$15 copay
Non-PPO—$300
deductible, then Plan pays 70%
In network hospitalization 90% covered
Out of pocket maximum
$2,500/$5,000

Prescriptions: Generic 20% up to $25
Brand 20% up to $50
Home delivery
Generic 20% up to $25
Brand 45% up to $100

Lifetime max in network unlimited, out of network 1 mil
 
United Healthcare Gold PPO

Office visits:
PPO—$5 copay
Non-PPO—$100
deductible, then Plan pays 80%
In network hospitalization 100% covered
Out of pocket maximum
$1,100/$2,300

Prescriptions: Generic $10,
Brand $20
Home delivery, 90 day supply
Generic $20, Brand $40

Lifetime max 2 mil

United Healthcare Silver PPO
Office visits:
PPO—$10 copay
Non-PPO—$200
deductible, then 70%

Prescriptions: Generic $10 copay, Brand $20 copay

 
Adaptec provides company credits (dollars) to use toward cost of benefits.
Employee cost for Gold Plan ranges from about $15 per paycheck ($32.50 mo.) for
employee only coverage to $59.21 per paycheck ($128.29 per month) for family
coverage. This includes the cost of vision coverage.

Employee contributions are taken on a pretax basis for both employers

IBM monthly contribution for medical only is $32 for employee only and $103 for
family Adding vision, monthly is $40 for employee only and $129 for family
VISION
 
 
 
Vision Service Plan
Exam: no cost
Materials: $25 copay
Optional items cost more.
 
Coverage is included if enrolled in an Adaptec medical plan. IBM charges $8, $17
and $26

28

--------------------------------------------------------------------------------


DENTAL COVERAGE
 
IBM Dental Plus
Deductible applies to Basic, Major, Ortho:
$50/person
$150/family

Preventive 100%
Basic 80% (90%PPO)
Major 50% (60%PPO)
Ortho 50% (60%PPO)
    (Children only)
 
Delta Dental Gold Plan (PPO)
Deductible applies to Basic, Major, Ortho:
$50/person
$150/family

Preventive 100%
Basic 80% (90%PPO)
Major 50% (60%PPO)
Ortho 50% (60%PPO)
    (Children only)

Delta Dental Bronze Plan
Preventive 100%
No other coverage

$1500 max./yr.—both plans
 
Adaptec provides company credits to use toward cost of benefits. Employee cost
for Gold Plan ranges from zero cost per paycheck for employee only coverage to
$6.05 per paycheck ($13.11 per month) for family coverage.

IBM Dental Basic is similar to the Adaptec Bronze plan

IBM Dental Plus rates per month are $8 for employee only and $26 for family
TERM LIFE INSURANCE
 
2x annual salary company paid
 
2x annual salary (credits provided to pay the cost)

Additional coverage available up to 5x salary or $750K (paid by employee).
 
 
ACCIDENTAL DEATH & DISMEMBERMENT
 
2x annual salary company paid
 
2x annual salary (credits provided to pay the cost)

Additional coverage available up to 5x annual earnings or $750K (paid by
employee)
 
 
DEPENDENT TERM LIFE INSURANCE
 
 
 
Employees may purchase from $2.5K to $50K for children and/or $5K to $100K for
the spouse
 
 
SHORT TERM DISABILITY
 
Company pays 100% of salary for up to 52 weeks in a rolling 24 month period
 
7 day waiting period

Optional Adaptec STD Plan:
1.1% of first $46,327 of calendar yr. wages. Tax-free benefit equals 60% of
weekly pay up to $1,442
 
Adaptec pays 100% of pay during waiting period; and 10% of pay while on
disability leave.
LONG TERM DISABILITY
 
662/3% of earnings, company paid, commences after sick and accident program runs
out
 
26 wk. waiting period

Credits provided for coverage equal to 662/3% of earnings, maximum benefit is
12k per month
 
Adaptec employees can opt for a benefit equal to 50% of monthly pay
VOLUNTARY BENEFITS
 
Employees may purchase Universal Life up to 7x salary Employees may purchase
three levels of Long Term Care
 
Adaptec will roll out a full supplemental benefit offering
by Fall 2002
Supplemental life and dependent life are currently available
 
 

29

--------------------------------------------------------------------------------


OTHER INCOME PROTECTION
 
 
 
 
 
 
TRAVEL ACCIDENT INSURANCE
 
Company paid benefit 5x annual salary
 
Company paid $350,000 benefit
 
 
RETIREMENT
 
Cash balance Plan
In addition, IBM matches .50 per dollar on the first 6% of earnings on 401(k)
plan.
IBM contributes 5% of pensionable earnings each year to the cash balance plan.
The company credits interest on a monthly basis at 1 year T bills plus 1%. Five
years of service required.
 
401(k) Plan
Employee can contribute up to 25% of salary on a pre-tax basis up to $11 K.

Company match = $2 to every $1 employee contributes each pay period up to max
annual match of $2,000. Possible additional match of $1500 at yr.-end based on
company profitability.
 
Adaptec does not have a Retiree Medical Plan or Future Healthcare Account.
Adaptec does not have a Defined benefit or cash balance account

Both companies have immediate vesting of 401(k)-company match.
EMPLOYEE STOCK PURCHASE PROGRAM
 
Employees can contribute up to 10% of salary. Purchases are made twice per yr.
Employees pay 85% of the lower of the enrollment date price or end of purchase
period price.
 
Employees can contribute 3%-10% of salary. Purchases are made twice per yr.
Employees pay 85% of the lower of a 2-year enrollment date price or end of
purchase period price.

 
Stock plans look similar. Adaptec has a 2 year price lock feature that is more
attractive.
PAID TIME OFF
 
 
 
 
 
 
VACATION
 
0-4 yrs.     10 days
5-9             15 days
10-19        20 days
20+            25 days

No carry over available
 
0-2 yrs         12 days
3                    13 days
4                    14 days
5                    15 days
6                    16 days
7                    17 days
8                    18 days
9                    19 days
10+               20 days
Max. accrual = 320 hours.
Cash-out available (2x/yr.) for hours in excess of 120
 
Adaptec recognizes the employees original IBM hiredate for vacation accrual
purposes. Age does not factor into Adaptec's vacation schedule

Carry over and cash out options are available with Adaptec
HOLIDAYS
 
12, 6 designate & 6 choice
 
13 designate by company
 
Employees will have an additional day but less choice. (Shut down over winter
break.)
SABBATICAL
 
 
 
5 weeks paid time off after 5 years of service. May defer to 7th year and take 8
weeks.
 
Credit for sabbatical starts when hired by Adaptec.
PERSONAL ILLNESS
 
 
 
Wages continue for incidental illness/disability. For extended illness/
disability, wages continue for up to one wk., then STD begins after 7th day
 
Adaptec continues 10% of pay while on disability leave.

30

--------------------------------------------------------------------------------


LEAVE OF ABSENCE
 
 
 
Adaptec allows up to 6 months of Medical Leave, see STD & Personal Illness

FMLA—first 2 weeks paid at 60% of salary

Personal Leave—up to 3 months, unpaid

Military Leave—pay supplemented to full salary for reserve training and 6 months
active duty
 
IBM allows up to three years of personal leave
BEREAVEMENT (paid)
 
 
 
5 days max./event
 
 
JURY DUTY
 
 
 
Salary is continued to end of service
 
 
OTHER BENEFITS
 
 
 
 
 
 
FLEXIBLE SPENDING ACCOUNTS
 
Health Care max. = $4.8K
Dependent Care max.=$5K
 
Health Care max. = $5K
Dependent Care max.=$5K
 
 
EMPLOYEE ASSISTANCE PROGRAM
 
8 free counseling sessions/yr./family member, then $15 co-pay per session with
PPO provider
 
8 free counseling sessions/yr./family member, then $10 co-pay per session with
PPO provider
 
 
EDUCATIONAL ASSISTANCE
 
100% of tuition & fees
 
100% of tuition, books and lab fees
up to $5K/yr.
 
We believe IBM does not have a maximum.
DEPENDENT CARE PROGRAMS
 
 
 
Adaptec provides a childcare, elder care and pet care referral service. Back up
childcare available at subsidized rates.
 
 
SERVICE RECOGNITION
 
IBM recognizes 10 and 25 years
 
Adaptec recognizes each five year increment
 
Adaptec recognition is based on Adaptec hire date.
OTHER
 
Life planning account of $250 per year
 
 
 
No such account at Adaptec
PAYCHECKS
 
2x per month
 
Bi-weekly (Fridays)
 
 

31

--------------------------------------------------------------------------------


SEVERANCE PAY
(for reduction in force actions)
 
 
 
Upon signing a Separation Agreement/General Release
Non-exempts and exempts through management level
• 2 months pay, plus 1 additional week of pay for each year of service > 3
years, maximum additional weeks of pay = 8 weeks
Directors
• 4 months pay, plus service credit noted above

Vice President
• 6 months pay, plus service credit noted above
Similar months of COBRA premium payments
Outplacement Services
 
 

32

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.22

